DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 18-22, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emsenhuber (U.S. 2017/0366083) in view of Hunt (U.S. 2012/0188016) both references cited in the record.
As to claim 1, Emsenhuber discloses a clamp as shown in figure 20, comprising:
first and second transistors (N2 and N1) coupled in series connect to a power bus;
a resistive voltage divider (R2, R1) configured to bias a gate of the first transistor (N2) and a gate of the second transistor (N1) based on a supply voltage (Vin) on the power bus; and
a capacitive voltage divider (C2, C1) including a first capacitor (C2) coupled between the gate of the first transistor (N2) and the gate of the second transistor (N1), and a second capacitor (C1) coupled between the gate of the second transistor (N1) and the ground (Vss), wherein the capacitive voltage divider (C2, C1) is configured to turn on the first and second transistors in response to a voltage transient on the power bus exceeding a trigger threshold voltage.
Emsenhuber does not specifically disclose the first and second transistors coupled in series between the power bus and the ground, and the clamp is coupled between the power bus and the ground, in parallel with a circuit that is supplied with power by the power bus.
Hunt teaches a circuitry for biasing amplifier as shown in figure 1 comprising the first and second transistors (110, 112) coupled in series between the power bus (106 or Vcc) and the ground (108 or Vss), and the clamp is coupled between the power bus and the ground, in parallel with a circuit that is supplied with power by the power bus (106).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Hunt employed in the clamp of Emsenhuber in order to provide quiescent current structure for the amplifier power consumption.

As to claim 2, Emsenhuber as modified by Hunt further comprising a first resistor (R3) coupled between a source and the gate of the first transistor (N2).
As to claim 3, Emsenhuber as modified by Hunt discloses the resistive voltage divider comprises:
a second resistor (R2) coupled between the gate of the first transistor and the gate of the second transistor; and
a third resistor (R1) coupled between the gate of the second transistor (N1) and the ground.
As to claim 4, Emsenhuber as modified by Hunt discloses the second and third resistors (R2, R1) have approximately a same resistance.
As to claim 6, Emsenhuber as modified by Hunt discloses the first and second capacitors (C2, C1) have approximately a same capacitance.
As to claim 7, Emsenhuber as modified by Hunt discloses the capacitive voltage divider includes a gate-to-source capacitance (C3) of the first transistor (N2).
As to claim 28, Emsenhuber as modified by Hunt discloses when the capacitive voltage divider (C2, C1) turns on the first and second transistors (N2, N1) in response to a voltage transient on the power bus, the first and second transistors shunt current from the power bus to the ground through the first and second transistors.

As to claim 18, Emsenhuber discloses a circuit protection method as shown in figure 20, comprising:
biasing (R3-R1) a gate of a first transistor (N2) and a gate of a second transistor (N1) based on a supply voltage on a power bus (Vin or Vdd), wherein the first and second transistors (N2, N1) are coupled in series and connected to the the power bus; and
turning on the first and second transistors (N2, N1) using a capacitive voltage divider (C2- C1) in response to a voltage transient on the power bus exceeding a trigger threshold voltage,
wherein the capacitive voltage divider comprises a first capacitor (C2) coupled between the gate of the first transistor (N2) and the gate of the second transistor (N1), and a second capacitor (C1) coupled between the gate of the second transistor and the ground (Vss).
Emsenhuber discloses all of the limitations except for wherein the first transistor and the second transistor are coupled in series between the power bus and a ground, and thereby shunting energy from the voltage transient to the ground.
Hunt teaches a circuitry for biasing amplifier as shown in figure 1 comprising the first and second transistors (110, 112) coupled in series between the power bus (106 or Vcc) and the ground (108 or Vss), and thereby shunting energy from the voltage transient to the ground.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Hunt employed in the clamp of Emsenhuber in order to provide quiescent current structure for the amplifier power consumption.
As to claim 19, Emsenhuber as modified by Hunt discloses biasing the gate of the first transistor and the gate of the second transistor comprises: dividing the supply voltage using a resistive voltage divider (R3-R1) to generate a bias voltage (R2-R1); and applying the bias voltage to the gate of the second transistor (N1).
As to claim 20, Emsenhuber as modified by Hunt discloses the bias voltage is approximately equal to half the supply voltage.
As to claim 21, Emsenhuber as modified by Hunt discloses further comprising: coupling the resistive voltage divider (R3-R1) to the power bus (Vdd) in an active mode; and decoupling the resistive voltage divider from the power bus in a non-active mode.
As to claim 22, Emsenhuber as modified by Hunt discloses the capacitive voltage divider (C2-C1) is coupled between the power bus (Vdd) and the ground (Vss), and the trigger threshold voltage is set by the capacitive voltage divider.
As to claim 24, Emsenhuber discloses the capacitive voltage divider includes a gate-to-source capacitance (C3) of the first transistor (N2).
As to claim 25, Emsenhuber as modified by Hunt discloses biasing the gate of the first transistor and the gate of the second transistor comprises: dividing the supply voltage using a resistive voltage divider (R3-R1) to generate a bias voltage (R2-R1); and applying the bias voltage to the gate of the second transistor (N1).
As to claim 26, Emsenhuber as modified by Hunt discloses further comprising: coupling the resistive voltage divider (R3-R1) to the power bus (Vdd) in an active mode; and decoupling the resistive voltage divider from the power bus in a non-active mode.
As to claim 27, Emsenhuber discloses an apparatus for circuit protection, as shown in figure 20 comprising:
first and second transistors (N2, N1) coupled in series connected to a power bus (Vin or Vdd);
means for biasing (R3-R1) a gate of the first transistor and a gate of the second transistor based on a supply voltage on the power bus; and
means for turning on the first and second transistors (N2, N1) in response to a voltage transient on the power bus exceeding a trigger threshold voltage including a means for capacitive voltage dividing (C3-C1) coupled between the power bus and the ground, the means for capacitive voltage dividing
comprising a first capacitor (C2) coupled between the gate of the first transistor and the gate of the second transistor, and a second capacitor (C1) coupled between the gate of the second transistor.
Emsenhuber does not specifically disclose the first and second transistors coupled in series between the power bus and the ground, and the clamp is coupled between the power bus and the ground, in parallel with a circuit that is supplied with power by the power bus.
Hunt teaches a circuitry for biasing amplifier as shown in figure 1 comprising the first and second transistors (110, 112) coupled in series between the power bus (106 or Vcc) and the ground (108 or Vss), and the apparatus is coupled between the power bus and the ground, in parallel with a circuit that is supplied with power by the power bus (106).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Hunt employed in the clamp of Emsenhuber in order to provide quiescent current structure for the amplifier power consumption.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emsenhuber in view of Hunt, and further in view of Schuler (‘962) cited in the record.
Regarding claim 8, Emsenhuber as modified by Hunt discloses all of the limitations of claimed invention except for each of the first and second transistors comprises a p-type laterally diffused metal oxide semiconductor (LDMOS) transistor.
Schuler teaches an output driver using low voltage transistors as shown in figure 1 comprising first and second transistors (130, 185) comprises a p-type laterally diffused metal oxide semiconductor (LDMOS) transistor (para-0024+).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Schuler employed in the voltage clamp of Emsenhuber and Hunt in order to provide to prevent the voltage swing at the output and protect the exceeding the source-to-drain breakdown voltage and the drain-to-source breakdown of the transistors.

Allowable Subject Matter
Claims 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither the references cited nor the cited references teach, suggest, or in combination of a clamp having the bias circuit is configured to turn on the third transistor when the circuit that is supplied with power by the power bus is active and turn off the third transistor when the circuit that is supplied with power by the power bus is in a sleep mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,6-22,24-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848